         Case 5:20-cv-03011-SAC Document 10 Filed 08/07/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


STEVEN MARK EVANS,

               Plaintiff,

               v.                                           CASE NO. 20-3011-SAC

UNITED STATES OF AMERICA,
et. al,

               Defendants.



                                            ORDER

       Plaintiff brings this pro se civil rights action pursuant to 28 U.S.C. § 1331. The Court

granted Plaintiff leave to proceed in forma pauperis. (Doc. 3.) Plaintiff is incarcerated at CCA–

Leavenworth in Leavenworth, Kansas (“CCA”). On February 7, 2020, the Court entered a

Memorandum and Order and Order to Show Cause (Doc. 4) (“MOSC”) granting Plaintiff an

opportunity to show good cause why this action should not be dismissed due to the deficiencies

in Plaintiff’s Complaint.

       In the Court’s MOSC, the Court found that Plaintiff has failed to allege how any

defendant personally participated in the deprivation of his constitutional rights and has failed to

provide any support for his bald allegations that his rights were violated. The Tenth Circuit

Court of Appeals has explained “that, to state a claim in federal court, a complaint must explain

what each defendant did to [the pro se plaintiff]; when the defendant did it; how the defendant’s

action harmed [the plaintiff]; and, what specific legal right the plaintiff believes the defendant

violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163 (10th Cir. 2007). The

court “will not supply additional factual allegations to round out a plaintiff’s complaint or


                                                1
          Case 5:20-cv-03011-SAC Document 10 Filed 08/07/20 Page 2 of 3




construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1173-

74 (10th Cir. 1997) (citation omitted).

        The Court also found that Plaintiff does not have an established cause of action against

CCA under 28 U.S.C. § 1331 and Bivens v. Six Unknown Named Agents of the Federal Bureau

of Narcotics, 403 U.S. 388, 395–97 (1971). Furthermore, Plaintiff fails to allege any facts

suggesting the alleged violations occurred in Kansas. He alleges that the actions occurred in the

Western District of Missouri and at a BOP facility in Fort Worth, Texas.

        Plaintiff filed a response, alleging that he will limit his claims to those against the United

States Marshals in Kansas. On June 5, 2020, the Court entered an Order (Doc. 7) granting

Plaintiff until July 6, 2020, to file an amended complaint. To date, Plaintiff has failed to either

file an amended complaint or to request an extension of time beyond the July 6, 2020 deadline.

        On July 15, 2020, the Court entered an Order to Show Cause (Doc. 8) (“OSC”), granting

Plaintiff until August 4, 2020, to show good cause why this action should not be dismissed

without prejudice pursuant to Fed. R. Civ. P. 41(b) for failure to prosecute. The OSC was mailed

to Plaintiff at Plaintiff’s address of record and was returned as undeliverable. (Doc. 9.)

        The Court’s Local Rules provide that “[e]ach attorney or pro se party must notify the clerk in

writing of any change of address or telephone number. Any notice mailed to the last address of record of

an attorney or pro se party is sufficient notice.” D. Kan. Rule 5.1(c)(3). Plaintiff has failed to provide the

Court with a Notice of Change of Address and has failed to respond to the OSC by the Court’s deadline.

Plaintiff has failed to show good cause why this matter should not be dismissed for failure to prosecute.

        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

                                                      2
          Case 5:20-cv-03011-SAC Document 10 Filed 08/07/20 Page 3 of 3




permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        IT IS THEREFORE ORDERED BY THE COURT that this action is dismissed

without prejudice pursuant to Rule 41(b) for failure to prosecute.

        IT IS SO ORDERED.

        Dated August 7, 2020, in Topeka, Kansas.

                                                s/ Sam A. Crow
                                                Sam A. Crow
                                                U.S. Senior District Judge




                                                   3
